Exhibit 10.1

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, dated as of May 14, 2008, (the “Agreement”), is by
and between Acxiom Corporation, a Delaware corporation (the “Company”) and John
A. Adams (the “Executive”).

WHEREAS, the Company desires to hire the Executive to serve as Chief Operating
Officer & Executive Vice President, and the Executive desires to hold such
positions under the terms and conditions of this Agreement; and

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship between the Executive and the
Company.

NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:

1.   Employment. The Company hereby employs the Executive and the Executive
hereby accepts employment with the Company as of the Effective Date, upon the
terms and subject to the conditions set forth herein.

 

2.

Term.

(a)        Subject to termination pursuant to Section 9, the term of the
employment by the Company of the Executive pursuant to this Agreement (as the
same may be extended, the “Term”) will commence on May 14, 2008 (the “Effective
Date”) and terminate on May 14, 2011.

(b)       Commencing on May 14, 2011 and on each subsequent anniversary thereof,
the Term may be extended by the Company for a period of one (1) additional year
following the expiration of the applicable Term by notifying the Executive of
such renewal in writing not later than one hundred eighty (180) days before any
such date.

3. Position. During the Term, the Executive will serve as Chief Operating
Officer & Executive Vice President performing duties commensurate with such
positions and will perform such additional duties as the Chief Executive Officer
of the Company (“CEO”) will determine. The Executive will report directly to the
CEO. The Executive agrees to serve, without any additional compensation as a
member of the board of directors and/or as an officer of any subsidiary of the
Company. If the Executive’s employment is terminated for any reason, whether
such termination is voluntary or involuntary, the Executive will resign as a
director and/or officer of any of its subsidiaries, such resignation to be
effective no later than the date of termination of the Executive’s employment
with the Company.

4. Duties. During the Term, the Executive will devote his full time and
attention during normal business hours to the business and affairs of the
Company and its subsidiaries (the “Business”); provided, however, that the
Executive will be permitted to devote reasonable periods of time to charitable
and community activities, so long as such activities do not interfere with the
performance of the Executive’s responsibilities under this Agreement.

 

5.

Salary and Bonus, Signing Payment and Relocation.

(a)        For purposes of this Agreement, the “Initial Contract Year” will mean
the period commencing on the Effective Date and ending on May 14, 2009. A
“Contract Year” will mean the Initial Contract Year and any anniversary thereof.

 

--------------------------------------------------------------------------------



(b)       During the Initial Contract Year, the Company will pay the Executive a
base salary at an annual rate of $500,000 per calendar year. Thereafter, at or
before the annual spring Board of Directors meeting, typically occurring in May,
the CEO will, in good faith, review the Executive’s annual base salary and will
recommend to the Compensation Committee of the Board (the “Compensation
Committee”) such annual rate of salary as the CEO may deem advisable (such
annual rate of salary, as the same may be increased, the “Base Salary”). The
Compensation Committee may increase (but not decrease) the annual rate of
salary. The Base Salary will be payable to the Executive in substantially equal
installments in accordance with the Company’s normal payroll practices.

(c)        During each Contract Year, the Executive will be eligible for a
target cash bonus opportunity of 75% of then-current Base Salary. The
Executive’s entitlement to such cash bonus, if any, will be determined by the
Compensation Committee based on the terms of the executive bonus program then in
effect.

(d)       It is understood that the Executive will not initially reside in
Little Rock, Arkansas. In the event that the Executive elects to live in the
Little Rock area the Company will reimburse the Executive for all reasonable
expenses incurred in connection with the relocation of his residence and family
to the Little Rock area, including reasonable moving expenses and reasonable
transaction costs associated with the sale of the Executive’s current principal
residence outside the State of Arkansas and the Executive’s purchase of a new
principal residence in the Little Rock area (but such costs will not include
those associated with points to reduce the cost of mortgage loan payments)
(collectively, “Moving Costs”).

 

(e)        Promptly following the Effective Date, the Company will reimburse the
Executive for reasonable legal expenses up to an amount of $7,500 incurred by
him in connection with the drafting and negotiation of this Agreement.

 

6.

Long-Term Incentive Awards.

(a) No later than the later of: (a) the Effective Date; or (b) the regularly
scheduled May 2008 Board meeting; the Company will grant the Executive:

(i) 200,000 Stock Options - the exercise price of the stock options will be the
fair market value of the Company's common stock on the date of the grant, and
the options will vest in equal increments over a four -ear vesting period;

(ii) 27,000 Restricted Stock Units (time vested over a four-year vesting
period); and

(iii) 53,000 Restricted Stock Units (a performance share plan that has a
three-year cliff vest and is based on the achievement of performance period
financial objectives).

(b) Except as may be otherwise provided herein, in the event of termination of
the employment of the Executive, all equity compensation will be governed by the
standard Acxiom policies and procedures in effect at the time of termination.

(c) Annually, during the term of this Agreement, the independent members of the
Board of Directors (or the Compensation Committee) will in good faith consider
the grant, on or before the first regular Board meeting following the
announcement of fiscal year financial results additional long-term equity
incentive awards to the Executive.

(d) Notwithstanding any provision to the contrary in any equity incentive plan
or related award agreement relating to any equity incentive award granted to the
Executive pursuant to this Agreement or in the future, the definition of
competitive business activities applicable to such equity incentive plan or
award agreement shall be deemed to be the definition contained in Section 12(b)
hereof, and any forfeitures

 

--------------------------------------------------------------------------------



required pursuant to such equity incentive plan or award agreement shall be net
of all taxes paid or payable by the Executive.

7.        Vacation, Holidays and Sick Leave; Life Insurance. During the Term,
the Executive will be entitled to paid vacation in accordance with the Company’s
standard vacation accrual policies for its senior executive officers as may be
in effect from time to time; provided, that the Executive will during each
Contract Year be entitled to at least four (4) weeks of such vacation. During
the Term, the Executive will also be entitled to participate in all applicable
Company employee benefits plans as may be in effect from time to time for the
Company’s senior executive officers.

8.        Business Expenses. The Executive will be reimbursed for all reasonable
business expenses incurred by him in connection with his employment following
timely submission by the Executive of receipts and other documentation in
accordance with the Company’s normal expense reimbursement policies.

9.        Termination of Agreement. The Executive’s employment by the Company
pursuant to this Agreement will not be terminated before the end of the Term
hereof, except as set forth in this Section 9.

(a)        By Mutual Consent. The Executive’s employment pursuant to this
Agreement may be terminated at any time by the mutual written agreement of the
Company and the Executive.

(b)       Death. The Executive’s employment pursuant to this Agreement will be
terminated upon the death of the Executive, in which event the Executive’s
spouse or heirs will receive, when the same would have been paid to the
Executive (whether or not the Term will have expired during such period),
(i) all Base Salary and benefits (including any earned but unpaid cash bonus) to
be paid or provided to the Executive under this Agreement through the Date of
Termination (as defined in Section 9(j) hereof), (ii) any other unpaid benefits
(including death benefits) to which they are entitled under any plan, policy or
program of the Company applicable to the Executive as of the Date of
Termination, (iii) the amount of any cash bonus related to any Contract Year
ending before the Date of Termination that has been earned but remains unpaid
and (iv) the amount of any target cash bonus to which the Executive would
otherwise have been entitled for the Contract Year in which the Date of
Termination occurs, pro-rated based on the portion of the applicable Contract
Year that the Executive worked for the Company.

(c)        Disability. The Executive’s employment pursuant to this Agreement may
be terminated by delivery of written notice to the Executive by the Company (a
“Notice of Termination”) in the event that the Executive is unable, as
determined by either the CEO or the independent members of the Board of
Directors (or any committee of the Board comprised solely of independent
directors), to perform the essential functions of his regular duties and
responsibilities, with or without reasonable accommodation, due to a medically
determinable physical or mental illness that has lasted (or can reasonably be
expected to last) for a period of ninety (90) consecutive days, or for a total
of ninety (90) days or more in any consecutive one hundred and eighty (180)
day-period. If the Executive’s employment is terminated pursuant to this
Section 9(c), the Executive will be entitled to receive, when the same would
have been paid to the Executive (whether or not the Term will have expired
during such period), (i) all Base Salary and benefits, on the normal payroll
cycle, that would have been paid or provided to the Executive under this
Agreement through the Date of Termination, (ii) any other unpaid benefits
(including disability benefits, subject to offsets as set forth in the
disability plan) to which he is otherwise entitled under any plan, policy or
program of the Company applicable to the Executive as of the Date of Termination
within the timeframe established by any such plan, policy or program or, if no
timeframe is established, within 10 business days following Date of Termination,
(iii) the amount of any cash bonus related to any Contract Year ending before
the Date of Termination that has been earned but remains unpaid and (iv) the
amount of any target cash bonus to which the Executive would otherwise have been
entitled for the Contract Year in which the Date of Termination occurs,
pro-rated based on the portion of the applicable Contract Year that the
Executive worked for the Company and paid at the same time such cash bonuses are
paid to other similarly situated executives also receiving such bonuses.

 

--------------------------------------------------------------------------------



(d)       By the Company for Cause. The Executive’s employment pursuant to this
Agreement may be terminated by delivery of a Notice of Termination upon the
occurrence of any of the following events (each of which will constitute “Cause”
for termination): (i) the willful failure by the Executive to substantially
perform his duties or follow the reasonable and lawful instructions of the CEO
or the Board; provided, that the Executive will be allowed to cure such failure
within thirty (30) days of delivery to the Executive by the Company of written
demand for performance, which such written demand will specifically identify the
manner in which the Company believes he has not substantially performed his
duties; or (ii) the engaging by the Executive in willful misconduct that is
materially injurious to the Company, monetarily or otherwise. If the Executive’s
employment is terminated pursuant to this Section 9(d), the Executive will be
entitled to receive, within 10 business days following Date of Termination, all
Base Salary and benefits to be paid or provided to the Executive under this
Agreement through the Date of Termination, any other unpaid benefits to which he
is otherwise entitled under any plan, policy or program of the Company
applicable to the Executive as of the Date of Termination (including, without
limitation, the amount of any cash bonus related to any Contract Year ending
before the Date of Termination that has been earned but remains unpaid) and no
more.

(e)        By the Company Without Cause. The Executive’s employment pursuant to
this Agreement may be terminated by the Company at any time without Cause by
delivery of a Notice of Termination. If the Executive’s employment is terminated
pursuant to this Section 9(e), the Executive will be entitled to receive (i) all
Base Salary and benefits to be paid or provided to the Executive under this
Agreement through the Date of Termination, (ii) the amount of any cash bonus
related to any Contract Year ending before the Date of Termination that has been
earned but remains unpaid, (iii) an amount equal to one hundred percent (100%)
of the Executive’s Base Salary at the then-current rate of Base Salary, (iv) an
amount equal to one hundred percent (100%) of the Executive’s then-current
target cash bonus payable pursuant to Section 5(c) , and (v) any other unpaid
benefits to which the Executive is otherwise entitled under any plan, policy or
program of the Company applicable to the Executive as of the Date of
Termination. The amounts referred to in clauses (i) through (iv) above will be
paid to the Executive in a lump sum no later than ten (10) days following the
Date of Termination. As a condition to receiving such payment, the Executive
agrees to execute and deliver, at the time of termination of his employment, a
general release in the form attached as Exhibit A.

(f)        By the Executive for Good Reason. The Executive’s employment pursuant
to this Agreement may be terminated by the Executive by written notice of his
resignation (“Notice of Resignation”) delivered to the Company within ninety
(90) days (provided that, in the case of clause (v), such time period will be
extended through the end of the then-current Contract Year) of any of the
following (each of which will constitute “Good Reason” for resignation): (i) a
material reduction by the Company in the Executive’s title or position, or a
material reduction by the Company in the Executive’s authority, duties or
responsibilities or the assignment by the Company to the Executive of any duties
or responsibilities that are materially inconsistent with such title, position,
authority, duties or responsibilities; (ii) a reduction in Base Salary;
(iii) any material breach of this Agreement by the Company; provided, that the
Company will be allowed to cure such breach within thirty (30) days of delivery
to the Company by the Executive of written demand for performance, which such
written demand will specifically identify the manner in which the Executive
believes the Company has breached this Agreement; or (iv) the Company’s
requiring the Executive to relocate his office location more than fifty (50)
miles from his initial office location in Little Rock, Arkansas. For avoidance
of doubt, “Good Reason” will exclude the death or Disability of the Executive.
If the Executive resigns for Good Reason pursuant to this Section 9(f), the
Executive will be entitled to receive (i) all Base Salary and benefits to be
paid or provided to the Executive under this Agreement through the Date of
Termination, (ii) the amount of any cash bonus related to any Contract Year
ending before the Date of Termination that has been earned but remains unpaid,
(iii) an amount equal to one hundred percent (100%) of the Executive’s Base
Salary at the then-current rate of Base Salary, (iv) an amount equal to one
hundred percent (100%) of the Executive’s then-current target cash bonus payable
pursuant to Section 5(c) , and (v)  any other unpaid benefits to which the
Executive is otherwise entitled under any plan, policy or program of the Company
applicable to the Executive as of the Date of Termination. The amounts referred
to in clauses (i) through (iv) above will be paid to the Executive in a lump sum
no later than ten (10) days following the Date of Termination. As a condition to
receiving

 

--------------------------------------------------------------------------------



such payment, the Executive agrees to execute and deliver, at the time of
termination of his employment, a general release in the form attached as Exhibit
A.

(g)       Non-Renewal by the Company. The Executive’s employment pursuant to
this Agreement may be terminated by the Executive by delivery of a Notice of
Resignation following the Company’s failure to extend the current Term of this
Agreement consistent with the provisions of Section 2(b), which Notice of
Resignation must be delivered within ninety (90) days of the Company’s failure
to extend such Term pursuant to Section 2(b). If the Executive resigns pursuant
to this Section 9(g), or if his employment is terminated at the end of a
Contract Year pursuant to Section 2(b), the Executive will be entitled to
receive (i) all Base Salary and benefits to be paid or provided to the Executive
under this Agreement through the Date of Termination, (ii) the amount of any
cash bonus related to any Contract Year ending before the Date of Termination
that has been earned but remains unpaid, (iii) an amount equal to one hundred
percent (100%) of the Executive’s Base Salary at the then-current rate of Base
Salary, (iv) an amount equal to one hundred percent (100%) of the Executive’s
then-current target cash bonus payable pursuant to Section 5(c) and (v) any
other unpaid benefits to which the Executive is otherwise entitled under any
plan, policy or program of the Company applicable to the Executive as of the
Date of Termination. The amounts referred to in clauses (i) through (iv) above
will be paid to the Executive in a lump sum no later than ten (10) days
following the Date of Termination. As a condition to receiving such payment, the
Executive agrees to execute and deliver, at the time of termination of his
employment, a general release in the form attached as Exhibit A.

(h)       By the Executive Without Good Reason. The Executive’s employment
pursuant to this Agreement may be terminated by the Executive at any time by
delivery of a Notice of Resignation to the Company. If the Executive’s
employment is terminated pursuant to this Section 9(h), the Executive will
receive all Base Salary and benefits (including any earned but unpaid cash
bonus) to be paid or provided to the Executive under this Agreement through the
Date of Termination, any other unpaid benefits to which the Executive is
otherwise entitled under any plan, policy or program of the Company applicable
to the Executive as of the Date of Termination (including, without limitation,
the amount of any cash bonus related to any Contract Year ending before the Date
of Termination which has been earned but remains unpaid) and no more.

(i)       Before or Following a Change in Control. If after the initiation of
discussions with a third party that ultimately result in a change of control or
within twenty-four (24) months following a Change in Control, the Executive is
(i) terminated without Cause, or (ii) resigns for Good Reason (as defined and
qualified in Section 9(f) above), then the Executive will be entitled to receive
(i) all Base Salary and benefits to be paid or provided to the Executive under
this Agreement through the Date of Termination, (ii) the amount of any cash
bonus related to any Contract Year ending before the Date of Termination that
has been earned but remains unpaid, (iii) an amount equal to two hundred percent
(200%) of the Executive’s then-current target bonus payable pursuant to
Section 5(c), (iv) an amount equal to two hundred percent (200%) of the
Executive’s Base Salary at the then-current rate of Base Salary,
(v) notwithstanding anything to the contrary in any equity incentive plan or
agreement, including, without limitation, the 2005 Equity Plan, the Inducement
Plan or the related award agreements, all equity incentive awards, including,
without limitation, those granted pursuant to Section 6 hereof, which are then
outstanding, to the extent not then vested, shall vest, and (vi) any other
unpaid benefits to which the Executive is otherwise entitled under any plan,
policy or program of the Company applicable to the Executive as of the Date of
Termination. The amounts referred to in clauses (i) through (iv) above will
collectively be referred to as the “Change in Control Severance Amount.” The
Change in Control Severance Amount will be paid to the Executive in a lump sum
no later than ten (10) days following the Date of Termination. The Executive
agrees to execute and deliver, at the time of termination of his employment, a
general release in the form attached as Exhibit A. Payments pursuant to this
Section 9(i) will be made in lieu of, and not in addition to, any payment
pursuant to any other paragraph of this Section 9.

(j)        Date of Termination. The Executive’s Date of Termination will be (i)
if the Executive’s employment is terminated pursuant to Section 9(b), the date
of his death, (ii) if the Executive’s employment is terminated pursuant to
Section 9(c), Section 9(d) or Section 9(e), the date on which a Notice

 

--------------------------------------------------------------------------------



of Termination is given, (iii) if the Executive’s employment is terminated
pursuant to Section 9(f), the date specified in the Notice of Resignation,
(iv) if the Executive’s employment is terminated pursuant to Section 9(g), the
date specified in the Notice of Resignation or, if no Notice of Resignation is
delivered, the last day of the applicable Contract Year, (v) if the Executive’s
employment is terminated pursuant to Section 9(h), the date specified in the
Notice of Resignation (provided that the Executive will deliver such Notice of
Resignation to the Company not less than thirty (30) days before the Date of
Termination specified therein) and (vi) if the Executive’s employment is
terminated pursuant to Section 9(i), the date specified in the Notice of
Termination or the Notice of Resignation, as applicable.

(k)       For the purposes of this Agreement, a “Change in Control” will mean
any of the following events:

(i)        An acquisition of any securities of the Company entitled to vote
generally in the election of directors (the “Voting Securities”) by any “person”
(as the term person is used for purposes of Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) immediately after
which such person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of twenty percent (20%) or more of the combined
voting power of the then outstanding Voting Securities; provided, however, that
in determining whether a Change in Control has occurred, Voting Securities that
are acquired in a “Non-Control Acquisition” (as hereinafter defined) will not
constitute an acquisition that would cause a Change in Control. A “Non-Control
Acquisition” will mean (i) an acquisition by an employee benefit plan (or a
trust forming a part thereof) maintained by (A) the Company or (B) any
corporation or other person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), (ii) any acquisition by or directly from the Company
or any Subsidiary, or (iii) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in Section 9(j)(iii) below);

(ii)       The individuals who, on the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of such board, provided, that, any person
becoming a director after the Effective Date and whose election or nomination
for election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board of Directors will be an Incumbent Director;
provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to the election or removal of directors (“Election Contest”) or
other actual or threatened solicitation of proxies or consents by or on behalf
of any “person” (such term for purposes of this definition being as defined in
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) and 14(d)(2) of
the 1934 Act) other than the Board of Directors (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, will be deemed an Incumbent Director; or

(iii)      Consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets (a “Sale”) or the acquisition of assets or stock of
another corporation (an “Acquisition”), unless immediately following such
Reorganization, Sale or Acquisition:

(A)       The stockholders of the Company immediately before such
Reorganization, Sale or Acquisition, beneficially own, directly or indirectly,
immediately following such Reorganization, Sale or Acquisition, more than fifty
percent (50%) of the combined voting power of the outstanding Voting Securities
of the Company resulting from such Reorganization, Sale or Acquisition
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
or stock either directly or through one or more subsidiaries, the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before such Reorganization, Sale or Acquisition;

(B)       The individuals who were members of the Incumbent Board immediately
before the execution of the agreement providing for such Reorganization, Sale or
Acquisition constitute at least a majority of the members of the board of
directors of the Surviving Corporation; and

 

--------------------------------------------------------------------------------



(C)       No person (other than the Company, any Subsidiary, any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Corporation or any Subsidiary, or any person who, immediately
before such Reorganization, Sale or Acquisition, had Beneficial Ownership of
twenty percent (20%) or more of the then outstanding Voting Securities), has
Beneficial Ownership of twenty percent (20%) or more of the combined voting
power of the Surviving Corporation’s then outstanding Voting Securities;

Any Reorganization, Sale or Acquisition which satisfies all of the criteria
specified in subparts (A), (B) and (C) of this Section 9(j) above will be deemed
to be a “Non-Qualifying Transaction.”

Notwithstanding the foregoing, a “Change in Control” will not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities of the
Company as a result of the acquisition of Voting Securities by the Company
which, by reducing the number of Voting Securities outstanding, increased the
proportional number of shares Beneficially Owned by the Subject Person.

(iv)      Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

(l)        Delay of Payment Required by Section 409A of the Code. It is intended
that (i) each payment or installment of payments provided under this Agreement
will be a separate “payment” for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and (ii) that the payments will
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Code, including those provided under Treasury Regulations
1.409A-1(b)(4) (regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding
the two-times, two-year exception), and 1.409A-1(b)(9)(v) (regarding
reimbursements and other separation pay). Notwithstanding anything to the
contrary in this Agreement, if the Company determines (i) that on the date the
Executive’s employment with the Company terminates or at such other time that
the Company determines to be relevant, the Executive is a “specified employee”
(as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the
Company and (ii) that any payments to be provided to the Executive pursuant to
this Agreement are or may become subject to the additional tax under Section
409A(a)(1)(B) of the Code or any other taxes or penalties imposed under Section
409A of the Code if provided at the time otherwise required under this
Agreement, then such payments will be delayed until the date that is six (6)
months after the date of the Executive’s “separation from service” (as such term
is defined under Treasury Regulation 1.409A-1(h)) with the Company. Any payments
delayed pursuant to this Section 9(k) will be made in a lump sum on the first
day of the seventh month following the Executive’s “separation from service” (as
such term is defined under Treasury Regulation 1.409A-1(h)) and any remaining
payments required to be made under this Agreement will be paid upon the schedule
otherwise applicable to such payments under the Agreement. In addition, to the
extent that any reimbursement, fringe benefit or other, similar plan or
arrangement in which the Executive participates during the term of Executive’s
employment under this Agreement or thereafter provides for a "deferral of
compensation" within the meaning of Section 409A of the Code, (i) the amount
eligible for reimbursement or payment under such plan or arrangement in one
calendar year may not affect the amount eligible for reimbursement or payment in
any other calendar year (except that a plan providing medical or health benefits
may impose a generally applicable limit on the amount that may be reimbursed or
paid), and (ii) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred.

 

10.

Representations.

(a)        The Company represents and warrants that this Agreement has been
authorized by all necessary corporate action of the Company and is a valid and
binding agreement of the Company enforceable against it in accordance with its
terms.

 

--------------------------------------------------------------------------------



(b)       The Executive represents and warrants that he is not a party to any
agreement or instrument which would prevent him from entering into or performing
his duties in any way under this Agreement.

11.      Assignment; Binding Agreement. This Agreement is a personal contract
and the rights and interests of the Executive hereunder may not be sold,
transferred, assigned, pledged, encumbered, or hypothecated by him, except as
otherwise expressly permitted by the provisions of this Agreement. This
Agreement will inure to the benefit of and be enforceable by the Executive and
his personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If the Executive should die while
any amount would still be payable to him hereunder had the Executive continued
to live, all such amounts, unless otherwise provided herein, will be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate.

12. Confidentiality; Non-Solicitation; Non-Competition.

(a) Non-Solicitation.

(i)        The Executive specifically acknowledges that the Confidential
Information described in this Section 12 includes confidential data pertaining
to current and prospective customers of the Company, that such data is a
valuable and unique asset of the Company’s business and that the success or
failure of the Company’s specialized business is dependent in large part upon
the Company’s ability to establish and maintain close and continuing personal
contacts and working relationships with such customers, and to develop proposals
which are specifically designed to meet the requirements of such customers.
Therefore, for a period of one (1) year after the Date of Termination, the
Executive agrees that he will not, except on behalf of the Company or with the
Company’s express written consent, solicit, either directly or indirectly, on
his own behalf or on behalf of any other person or entity, any customers with
whom he had contact before the Date of Termination to take any action which
could reasonably be expected to adversely affect the Company.

(ii)       The Executive specifically acknowledges that the Confidential
Information described in this Section 12 also includes confidential data
pertaining to current and prospective employees and agents of the Company, and
the Executive further agrees that until for a period of one (1) year after the
Date of Termination, the Executive will not directly or indirectly solicit, on
his own behalf or on behalf of any other person or entity, the services of any
person who is an employee or agent of the Company or solicit any of the
Company’s employees or agents to terminate their employment or agency with the
Company, except with the Company’s express written consent.

(iii)      The Executive specifically acknowledges that the Confidential
Information described in this Section 12 also includes confidential data
pertaining to current and prospective vendors and suppliers of the Company, and
the Executive agrees that for a period of one (1) year after the Date of
Termination, the Executive will not directly or indirectly solicit, on his own
behalf or on behalf of any other person or entity, any vendor or supplier of the
Company for the purpose of either providing products or services to do a
business competitive with that of the Company, as described in Section 12(c)(i),
or terminating or changing (in an adverse manner) such vendor’s or supplier’s
relationship or agency with the Company.

(iv)      For purposes of this Section 12(a), references to the Company mean the
Company or any existing future subsidiary of the Company and any other entities
that directly or indirectly, through one or more intermediaries, control, are
controlled by or are under common control with the Company.

 

(b)

Non-Competition.

 

--------------------------------------------------------------------------------



(i)        The Executive covenants and agrees that for a period of one (1) year
after the Date of Termination, he will not engage in or carry on, directly or
indirectly, as an owner, employee, agent, associate, consultant, or in any other
capacity, a business competitive with that conducted by the Company. A “business
competitive with that conducted by the Company” will mean any business or
activity involved in information management products, marketing solutions and
other services related to customer acquisition, growth and retention, including
data collection, data integration technology and services, database services,
information technology outsourcing, consulting and analytics services and
consumer privacy products and services, or any other significant business in
which the Company or any of its subsidiaries is engaged in, in each case where
such products or services are competitive with products or services offered by
the Company or any of its subsidiaries that constitute more than five percent
(5%) of the Company’s revenues in any of its eight (8) preceding fiscal
quarters. To “engage in or carry on” will mean to have ownership in such
business (excluding ownership of up to five percent (5%) of the outstanding
shares of a publicly-traded company) or to consult, work in, direct or have
responsibility for any area of such business, including but not limited to the
following areas: operations, technology strategy, sales, marketing, product
planning, research, design or development.

(ii)       For a period of one (1) year after the Date of Termination, the
Executive certifies and agrees that he will promptly notify the CEO in writing
of his employment or other affiliation with any potentially competitive business
or entity, before the commencement of such employment or affiliation.

(c)        The parties intend that each of the covenants contained in this
Section 12 will be construed as a series of separate covenants, one for each
state of the United States, each county of each state of the United States, and
each foreign jurisdiction in which the Company does business or is preparing to
do business. Except for geographic coverage, each such separate covenant will be
deemed identical in terms to the covenant contained in the preceding subsections
of this Section 12. If, in any judicial proceeding, a court will refuse to
enforce any of the separate covenants (or any part thereof) deemed included in
those subsections, then such unenforceable covenant (or such part) will be
deemed eliminated from this Agreement for the purpose of those proceedings to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event that the provisions of this Section 12
should ever be deemed to exceed the time or geographic limitations, or the scope
of this covenant is ever deemed to exceed that which is permitted by applicable
law, then such provisions will be reformed to the maximum time, geographic
limitations or scope, as the case may be, permitted by applicable law. The
unenforceability of any covenant in this Section 12 will not preclude the
enforcement of any other of said covenants or provisions of any other obligation
of the Executive or the Company hereunder, and the existence of any claim or
cause of action by the Executive or the Company against the other, whether
predicated on the Agreement or otherwise, will not constitute a defense to the
enforcement by the Company of any of said covenants.

(d)       If the Executive will be in violation of any provision of this
Section 12, then each time limitation set forth in this Section 12 will be
extended for a period of time equal to the period of time during which such
violation or violations occur. If the Company seeks injunctive relief from such
violation in any court, then the covenants in this Section 12 will be extended
for a period of time equal to the pendency of such proceedings, including all
appeals by the Executive.

13.      Ownership of Developments; Trade Secrets of Others. All copyrights,
patents, trade secrets, or other intellectual property rights associated with
any idea, concepts, techniques, inventions, processes, or works of authorship
developed or created by the Executive during the course of his work for the
Company or its clients, including past employment and with respect to the
services to be provided hereunder (collectively, the “Work Product”), will
belong exclusively to the Company and will, to the extent possible, be
considered a work made by the Executive for hire for the Company within the
meaning of Title 17 of the United States Code. To the extent the Work Product
may not be considered work made by the Executive for hire for the Company, the
Executive agrees to assign, and automatically assign at the time of creation of
the Work Product, without any requirement of further consideration, any right,
title, or interest the Executive may have in such Work Product. Upon the request
of the Company, the Executive will take further actions, including execution and
delivery of instruments of conveyance, as may be

 

--------------------------------------------------------------------------------



appropriate to give full and proper effect to such assignment. The Executive
represents that he is not bound by, and covenants that he will not enter into,
any agreements, either written or oral, which are in conflict with this
Agreement. For purposes of this Section 13, the term “Company” also will include
any existing or future affiliates of the Company.

14.      Company Remedies. The Executive acknowledges and agrees that the
restrictions and covenants contained in this Agreement are reasonable and
necessary to protect the legitimate interests of the Company and that the
services to be rendered by him hereunder are of a special, unique and
extraordinary character. To that end, in the event of any breach by the
Executive of Section 12 or Section 13 hereof, the Executive agrees that the
Company would be entitled to injunctive relief, which entails that (i) it would
be difficult to replace the Executive’s services; (ii) the Company would suffer
irreparable harm that would not be adequately compensated by monetary damages
and (iii) the remedy at law for any breach of any of the provisions of
Section 12 or Section 13 may be inadequate. The Executive further acknowledges
that legal counsel of his choosing has reviewed this Agreement, that the
Executive has consulted with such counsel, and that he agrees to the terms
herein without reservation. Accordingly, the Executive specifically agrees that
the Company will be entitled, in addition to any remedy at law or in equity, to
(i) retain any and all payments not yet paid to him under this Agreement in the
event of any breach by him of his covenants under Sections 12 and 13 hereunder,
(ii) in the event of such breach, recover an amount equal to the after-tax
payments previously made to the Executive under Section 9(e)(iii), 9(e)(iv),
9(f)(iii), 9(f)(iv), 9(g)(iii), 9(g)(iv), 9(i)(iii) or 9(i)(iv) and (iii) obtain
preliminary and permanent injunctive relief and specific performance for any
actual or threatened violation of Section 12 or Section 13 of this Agreement.
This provision with respect to injunctive relief will not, however, diminish the
right to claim and recover damages, or to seek and obtain any other relief
available to it at law or in equity, in addition to injunctive relief.

 

15.

Certain Additional Payments by the Company.

(a)        Anything in this Agreement to the contrary notwithstanding and except
as set forth below, if it will be determined that any payment or distribution by
the Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 15) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive will be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, and taking account of any withholding obligation on the
part of the Company, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments; provided, that the aggregate
of all Gross-Up Payments will not exceed $4,000,000.

(b)       Subject to the provisions of Section 15(c), all determinations
required to be made under this Section 15, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be used in arriving at such determination, will be made by the Company’s
regular certified public accounting firm (the “Accounting Firm”), which will
provide detailed supporting calculations both to the Company and the Executive
within fifteen (15) business days of the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company. If the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the applicable Change in Control, the
Company will appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm will then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm will be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 15, will be paid by the Company to the Executive, net
of any of the Company’s federal or state withholding obligations with respect to
such Payment, within five (5) days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm will be binding upon the
Company and the Executive. As a result of

 

--------------------------------------------------------------------------------



the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. If the Company exhausts its remedies pursuant to Section 15(c) and
the Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm will determine the amount of the Underpayment that has occurred
and any such Underpayment will be promptly paid by the Company to or for the
benefit of the Executive.

(c)        The Executive will notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment (or an additional Gross-Up Payment). Such
notification will be given as soon as practicable but no later than ten (10)
business days after the Executive is informed in writing of such claim and will
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. The Executive will not pay such claim before the
expiration of the thirty-day period following the date on which it gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Executive in writing before the expiration of such period that it desires to
contest such claim, the Executive will:

(i)        give the Company any information reasonably requested by the Company
relating to such claim,

(ii)       take such action in connection with contesting such claim as the
Company will reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii)      cooperate with the Company in good faith in order effectively to
contest such claim, and

(iv)      permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company will bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and will indemnify and hold the Executive harmless,
on an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Section 15(c), the Company will control all proceedings taken in connection
with such contest (to the extent applicable to the Excise Tax and the Gross-Up
Payment) and, at its sole option, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company will determine;
provided, however, that if the Company directs the Executive to pay such claim
and sue for a refund, the Company will advance the amount of such payment to the
Executive, on an interest-free basis and will indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and
provided, further, that any extension of the statute of limitations relating to
payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest will be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive will be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

(d)       If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 15(c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive will (subject to the Company’s
complying with the requirements of Section 15(c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by the Company

 

--------------------------------------------------------------------------------



pursuant to Section 15(c), a determination is made that the Executive will not
be entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
before the expiration of thirty (30) days after such determination, then such
advance will be forgiven and will not be required to be repaid and the amount of
such advance will offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

(e)        Notwithstanding any other provision of this Section 15, any Gross-Up
Payment due to the Executive hereunder will be paid in accordance with this
Section 15, but in no event may any such payments be made later than December 31
of the year following the year (i) any excise tax is paid to the Internal
Revenue Service regarding this Section 15 or (ii) any tax audit or litigation
brought by the Internal Revenue Service or other relevant taxing authority
related to this Section 15 is completed or resolved.

16.      Entire Agreement. This Agreement and the equity incentive plans and
agreements referenced herein contain all the understandings between the parties
hereto pertaining to the matters referred to herein, and supersede any other
undertakings and agreements, whether oral or in writing, previously entered into
by them with respect thereto. To the extent that any term or provision of any
other document or agreement executed by the Executive with or for the Company
during the Term of this Agreement, including, without limitation, Sections 4, 7,
8 and 11 of the Acxiom Corporation Associate Agreement, conflicts or is
inconsistent with this Agreement, the terms and conditions of this Agreement
shall prevail and supersede such inconsistent or conflicting term or provision.
The Executive represents that, in executing this Agreement, he does not rely and
has not relied upon any representation or statement not set forth herein made by
the Company with regard to the subject matter or effect of this Agreement or
otherwise and that the Executive has been represented by counsel selected by the
Executive.

17.      Amendment, Modification or Waiver. No provision of this Agreement may
be amended or waived, unless such amendment or waiver is agreed to in writing,
signed by the Executive and by a duly authorized officer of the Company. No
waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of a similar or dissimilar condition or provision at the
same time, any prior time or any subsequent time.

18.      Notices. Any notice to be given hereunder will be in writing and will
be deemed given when delivered personally, sent by courier or facsimile or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice hereunder in writing:

 

 

To the Executive at:

John Adams

62 Ritz Cove Drive

Dana Point, CA 92629

 

 

 

To the Company at:

Acxiom Corporation

601 East 3rd

P.O. Box 8180

Little Rock, Arkansas 72202-8180

Attention: General Counsel

Facsimile: (501) 342-5610

 

Any notice delivered personally or by courier under this Section 18 will be
deemed given on the date delivered and any notice sent by facsimile or
registered or certified mail, postage prepaid, return receipt requested, will be
deemed given on the date transmitted by facsimile or five days after post-marked
if sent by U.S. mail.

19.      Severability. If any provision of this Agreement or the application of
any such provision to any party or circumstances will be determined by any court
of competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such

 

--------------------------------------------------------------------------------



person or circumstances other than those to which it is so determined to be
invalid and unenforceable, will not be affected thereby, and each provision
hereof will be validated and will be enforced to the fullest extent permitted by
law.

20.      Governing Law. This Agreement will be governed by and construed under
the internal laws of the State of Arkansas, without regard to its conflict of
laws principle.

21.      Jurisdiction and Venue. This Agreement will be deemed performable by
all parties in, and venue will exclusively be in the state or federal courts
located in the State of Arkansas. The Executive and the Company hereby consent
to the personal jurisdiction of these courts and waive any objections that such
venue is objectionable or improper.

22.      Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.

23.      Withholding. All payments to the Executive under this Agreement will be
reduced by all applicable withholding required by federal, state or local law. 

24.      Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

[Signature Page Follows]

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of date set forth above.

 

 

 

ACXIOM CORPORATION

 

 

By:____________________________________

John A. Meyer

CEO & President

 

 

 

 

 

 

 

EXECUTIVE

 

 

______________________________________

John A. Adams

 

 

--------------------------------------------------------------------------------



EXHIBIT A

 

Form of General Release

 

This Release (this “Release”), dated as of ________, is made by and among John
Adams (the “Executive”) and Acxiom Corporation (the “Company”).

WHEREAS, the parties hereto entered into that certain Employment Agreement dated
as of May XX, 2008 (the “Agreement”);

WHEREAS, the Executive’s employment with the Company has been terminated in a
manner described in Section ____ of the Agreement;

WHEREAS, pursuant to Section ___ of the Agreement, it is a condition precedent
to the Company’s obligation to make the payments under Section ___, that the
Executive executes and delivers this Release.

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

1.      Executive Release. The Executive, ON BEHALF OF HIMSELF, HIS SPOUSE,
ATTORNEYS, HEIRS, EXECUTORS, ADMINISTRATORS, AGENTS, ASSIGNS AND ANY TRUSTS,
PARTNERSHIPS AND OTHER ENTITIES UNDER HIS CONTROL (TOGETHER, THE “EXECUTIVE
PARTIES”), HEREBY GENERALLY RELEASES AND FOREVER DISCHARGES the Company, its
respective predecessors, successors and assigns and its respective past and
present stockholders, members, directors, officers, employees, agents,
representatives, principals, insurers and attorneys (together the “Company
Parties”) from any and all claims, demands, liabilities, suits, damages, losses,
expenses, attorneys’ fees, obligations or causes of action, KNOWN OR UNKNOWN,
CONTINGENT OR NON-CONTINGENT of any kind and every nature whatsoever, and
WHETHER OR NOT ACCRUED OR MATURED, which any of them have or may have, arising
out of or relating to any transaction, dealing, relationship, conduct, act or
omission, OR ANY OTHER MATTERS OR THINGS OCCURRING OR EXISTING AT ANY TIME PRIOR
TO AND INCLUDING THE EXECUTION DATE OF THIS RELEASE (including, but not limited
to, any claim against the Company Parties based on, relating to or arising under
wrongful discharge, breach of contract (whether oral or written), tort, fraud
(including fraudulent inducement into this Release), defamation, negligence,
promissory estoppel, retaliatory discharge, Title VII of the Civil Rights Act of
1964, as amended, any other civil or human rights law, the Age Discrimination in
Employment Act of 1967, Americans with Disabilities Act, Employee Retirement
Income Security Act of 1974, as amended, or any other federal, state or local
law relating to employment or discrimination in employment) arising out of or
relating to the Executive’s employment by the Company or his services as an
officer or employee of the Company or any of its subsidiaries, or otherwise
relating to the termination of such employment or the Agreement (collectively,
“Claims”); provided, however, such general release will not limit or release the
Company Parties from their respective obligations (i) under the Agreement that
expressly survive termination of employment, (ii) under the Company’s benefit
plans and agreements that expressly survive termination of employment, including
without limitation the Company’s equity incentive plans, (iii) in respect of the
Executive’s services as an officer or director of the Company or any of its
subsidiaries, pursuant to any director and officer indemnification agreements or
as provided by law or the certificates of incorporation or by-laws (or like
constitutive documents) of the Company or any of its subsidiaries or [(iv)
insert at the time of termination a description of any other agreements with the
Company that expressly survive the Executive’s termination]. The Executive, ON
BEHALF OF HIMSELF AND THE EXECUTIVE PARTIES, hereby represents and warrants that
no other person or entity has initiated or, to the extent within his control,
will initiate any such proceeding on his or their behalf.

2.         Non-Disparagement. The Executive agrees that, for a period of two (2)
years following the date hereof, the Executive shall not, in any communications
with the press or other media or any customer, client or supplier of the Company
or any of its subsidiaries, make any statement which disparages or is

 

--------------------------------------------------------------------------------



derogatory of the Company or any of its subsidiaries or any of their respective
directors or senior officers; provided, however, that this Section 2 shall apply
to the Executive only for so long as the Company, its subsidiaries and their
respective directors and senior officers refrain from making any such
communication which disparages or is derogatory of the Executive.

3.         Acknowledgement of Waiver of Claims under ADEA. The Executive
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 and that this waiver and release is
knowing and voluntary. The Executive acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which the
Executive was already entitled. The Executive further acknowledges that (a) he
has been advised that he should consult with an attorney prior to executing this
Release, (b) he has been given twenty-one (21) days within which to consider
this Release before executing it and (c) he has been given at least seven (7)
days following the execution of this Release to revoke this Release.

4.         Acknowledgment. The parties hereto acknowledge that they understand
the terms of this Release and that they have executed this Release knowingly and
voluntarily. The Executive acknowledges that, in consideration for the covenants
and releases contained herein, he will receive the payments as described in
Section ____ of the Agreement, and that he would not receive such payment
without the execution of this Release.

5.         Severability. All provisions of this Release are intended to be
severable. In the event any provision or restriction contained herein is held to
be invalid or unenforceable in any respect, in whole or in part, such finding
shall in no way affect the validity or enforceability of any other provision of
this Release. The parties hereto further agree that any such invalid or
unenforceable provision shall be deemed modified so that it shall be enforced to
the greatest extent permissible under law, and to the extent that any court or
arbitrator of competent jurisdiction determines any restriction herein to be
unreasonable in any respect, such court or arbitrator may limit this Release to
render it reasonable in the light of the circumstances in which it was entered
into and specifically enforce this Release as limited.

6.         Specific Performance. If a court of competent jurisdiction determines
that the Executive has breached or failed to perform any part of this Release,
the Executive agrees that the Company will be entitled to seek injunctive relief
to enforce this Release.

7.         Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of Arkansas without reference to
principles of conflict of laws.

8.         Jurisdiction and Venue. This Release will be deemed performable by
all parties in, and venue will exclusively be in the state and federal courts
located in, the State of Arkansas. The Executive hereby consents to the personal
jurisdiction of these courts and waives any objection that such venue in
objectionable or improper.

 

IN WITNESS WHEREOF, the Executive has hereunto set his hands, as of the day and
year first above written.

 

 

 

_________________________________

John A. Adams, individually

 

 

 

 

 

 